

AMENDMENT TO LOAN AND SECURITY AGREEMENT


THIS AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”) dated as of
MARCH 31, 2008, will serve to set forth the terms of the financing transactions
by and among PLAINSCAPITAL BANK, a Texas state bank (together with its
successors and assigns, “Lender”) and AVATAR SYSTEMS, INC., a Texas corporation
(“Debtor”).


RECITALS


WHEREAS, Debtor and Lender entered into a LOAN AND SECURITY AGREEMENT dated as
of AUGUST 16, 2006 (as amended, renewed and restated from time to time, the
“Agreement”), pursuant to which Lender agreed to make certain credit facilities
available to Debtor on the terms and conditions set forth therein;


NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


1. Definitions. Capitalized terms used in this Amendment, to the extent not
otherwise defined herein, shall have the same meanings as in the Agreement, as
amended hereby.


2. Amendments.


(a) Amendment to Section 9(b). Section 9(b) is hereby amended in its entirety to
read as follows:
(b) Adjusted Debt/Tangible Net Worth. Debtor will maintain, as of MARCH 31,
2008, a ratio of (1) Adjusted Debt, to (2) Tangible Net Worth of not greater
than 2.50 to 1.00.


(b) Amendment to Section 9(c). Section 9(c) of the Agreement is hereby amended
in its entirety to read as follows:


(c) Minimum Free Cash Flow to Certain Fixed Cost. Debtor will maintain, as of
MARCH 31, 2008, a ratio of (i) Free Cash Flow, to (ii) Current Maturities of
Long-Term Indebtedness plus interest expense and rent payments for such period
(“Fixed Costs”) equal to or greater than 1.25 to 1.00.   
 
(c) Amendment to Section 9(d). Section 9(d) of the Agreement is hereby amended
in its entirety to read as follows:


(d) Current Ratio. Debtor will maintain, as of MARCH 31, 2008, a ratio of (i)
current assets, to (ii) current liabilities of not less than 1.15 to 1.00.
 
3. Conditions Precedent. The obligations of Lender under this Amendment shall be
subject to the condition precedent that Debtor shall have executed and delivered
to Lender this Amendment and such other documents and instruments incidental and
appropriate to the transaction provided for herein as Lender or its counsel may
reasonably request.
 
4. Waiver. Debtor hereby acknowledges, confirms and agrees that Debtor is
currently in default under Section 13(b) of the Agreement by reason of Debtor’s
failure to comply with the provisions of Sections 9 (b-d) of the Agreement (the
“Existing Defaults”). Debtor acknowledges and agrees that certain other Events
of Default or events which with notice and/or the passage of time would be an
Event of Default may exist and are continuing and that this Agreement relates
only to the Existing Defaults. In consideration of and expressly conditioned
upon Debtor’s timely and strict compliance with the Loan Documents to which
Debtor is a party and the terms and conditions set forth herein, Lender agrees
to waive the Existing Defaults.




AMENDMENT TO LOAN AND SECURITY AGREEMENT - PAGE 1
PLAINSCAPITAL BANK - AVATAR SYSTEMS, INC.


--------------------------------------------------------------------------------

Exhibit 10.1





5. Ratifications. Except as expressly modified and superseded by this Amendment,
the Loan Documents are ratified and confirmed and continue in full force and
effect. The Loan Documents, as modified by this Amendment, continue to be legal,
valid, binding and enforceable in accordance with their respective terms.
Without limiting the generality of the foregoing, Debtor hereby ratifies and
confirms that all liens heretofore granted to Lender were intended to, do and
continue to secure the full payment and performance of the advances under the
Note and all obligations under the Loan Documents. Debtor agrees to perform such
acts and duly authorize, execute, acknowledge, deliver, file and record such
additional assignments, security agreements, modifications or agreements to any
of the foregoing, and such other agreements, documents and instruments as Lender
may reasonably request in order to perfect and protect those liens and preserve
and protect the rights of Lender in respect of all present and future
Collateral.


6. Representations, Warranties and Confirmations. Debtor hereby represents and
warrants to Lender that (a) this Amendment and any other Loan Documents to be
delivered under this Amendment have been duly executed and delivered by Debtor,
are valid and binding upon Debtor and are enforceable against Debtor in
accordance with their terms, except as limited by any applicable bankruptcy,
insolvency or similar laws of general application relating to the enforcement of
creditors’ rights and except to the extent specific remedies may generally be
limited by equitable principles, (b) no action of, or filing with, any
governmental authority is required to authorize, or is otherwise required in
connection with, the execution, delivery and performance by Debtor of this
Amendment or any other Loan Document to be delivered under this Amendment, and
(c) the execution, delivery and performance by Debtor of this Amendment and any
other Loan Documents to be delivered under this Amendment do not require the
consent of any other person and do not and will not constitute a violation of
any laws, agreements or understandings to which Debtor is a party or by which
Debtor is bound.


7. Release. Each Obligor hereby acknowledges and agrees that there are no
defenses, counterclaims, offsets, cross-complaints, claims or demands of any
kind or nature whatsoever to or against Lender or the terms and provisions of or
the obligations of such Obligor under the Loan Documents and the other
agreements, instruments and documents evidencing, securing, governing,
guaranteeing or pertaining thereto, and that no Obligor has no right to seek
affirmative relief or damages of any kind or nature from Lender. To the extent
any such defenses, counterclaims, offsets, cross-complaints, claims, demands or
rights exist, each Obligor hereby waives, and hereby knowingly and voluntarily
releases and forever discharges Lender and its predecessors, officers,
directors, agents, attorneys, employees, successors and assigns, from all
possible claims, demands, actions, causes of action, defenses, counterclaims,
offsets, cross-complaints, damages, costs, expenses and liabilities whatsoever,
whether known or unknown, such waiver and release being with full knowledge and
understanding of the circumstances and effects of such waiver and release and
after having consulted legal counsel with respect thereto.


8. Multiple Counterparts. This Amendment may be executed in a number of
identical separate counterparts, each of which for all purposes is to be deemed
an original, but all of which shall constitute, collectively, one agreement. No
party to this Amendment shall be bound hereby until all parties have executed a
counterpart of this Amendment hereto.


9. FINAL AGREEMENT. THE AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS AMENDED BY
THIS AMENDMENT REPRESENT THE FINAL AGREEMENT BETWEEN AND AMONG THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
AND AMONG THE PARTIES.




AMENDMENT TO LOAN AND SECURITY AGREEMENT - PAGE 2
PLAINSCAPITAL BANK - AVATAR SYSTEMS, INC.


--------------------------------------------------------------------------------

Exhibit 10.1




10. Reference to Agreement. Each of the Loan Documents, including the Agreement
and any and all other agreements, documents, or instruments now or hereafter
executed and delivered pursuant to the terms hereof containing a reference to
the Agreement shall mean and refer to the Agreement as amended hereby.
 
11. Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.


12. Headings. The headings, captions, and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.  


REMAINDER OF PAGE LEFT INTENTIONALLY BLANK











AMENDMENT TO LOAN AND SECURITY AGREEMENT - PAGE 3
PLAINSCAPITAL BANK - AVATAR SYSTEMS, INC.


--------------------------------------------------------------------------------

Exhibit 10.1






AGREED as of the date first written above.
 

           LENDER:       ADDRESS:            PLAINSCAPITAL BANK     2911 Turtle
Creek Boulevard, Suite 1300
Dallas (Dallas County), Texas 75219            By:
 /s/ Brian Riordan
   Name:  Brian Riordan              Title:  Vice President      

 
 

           DEBTOR:      ADDRESS:            AVATAR SYSTEMS, INC.     2801
Network Drive, Suite 210
Frisco, TX 75034            By:
 /s/ Robert C. Shreve
   Name:  Robert C. Shreve.               Title:  President      

 

 


CONFIRMATION OF GUARANTY ATTACHED



AMENDMENT TO LOAN AND SECURITY AGREEMENT - PAGE 4
PLAINSCAPITAL BANK - AVATAR SYSTEMS, INC.


--------------------------------------------------------------------------------

Exhibit 10.1



CONFIRMATION OF GUARANTY


To induce Lender to enter into the foregoing Amendment, the undersigned (whether
one or more, “Guarantor”): (a) consents and agrees to the execution, delivery
and effectiveness of the Amendment, (b) ratifies and confirms that all
guaranties and assurances granted, conveyed or otherwise provided to Lender
under the Loan Documents, are not released, diminished, impaired, reduced, or
otherwise adversely affected by the Amendment and continue to guarantee and
assure the full payment and performance of the indebtedness and obligations as
renewed, increased, extended, restated or replaced pursuant to the Amendment in
accordance with the terms and conditions of such guarantees, (c) agrees to
perform such acts and duly authorize, execute, acknowledge and deliver such
additional guarantees, assurances and other documents, instruments and
agreements as Lender may reasonably deem necessary or appropriate in order to
create, perfect, preserve and protect those guaranties and assurances, and (d)
waives notice of acceptance of this confirmation, which consent and agreement
binds Guarantor and Guarantor’s successors and assigns and inures to Lender and
its successors and assigns.


Guarantor acknowledges and agrees that (a) Guarantor is not required by the
terms of the Note or any other Loan Document to consent to the Amendment, and
(b) nothing in the Note or any other Loan Document shall be deemed to require
the consent of Guarantor to any future waivers, amendments or modifications to
the Loan Documents.


EXECUTED as of the Effective Date.
 
 

           GUARANTOR:     ADDRESS:                 5154 Carnegie Drive
Frisco, TX 75034            By:
/s/ Robert C. Shreve
     ROBERT C. SHREVE            

 
 



AMENDMENT TO LOAN AND SECURITY AGREEMENT - PAGE 4
PLAINSCAPITAL BANK - AVATAR SYSTEMS, INC.


--------------------------------------------------------------------------------


